DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al (U.S. Pat. 4,687,361)
Regarding claim 1, a carriage (1) comprising a housing being the carriage to move along a carriage guide (Figure 1; Abstract), the carriage comprising:
A drive mechanism attached to the carriage (1) (Figures 1-2; Column 2, Lines 37-67)
Wherein the drive mechanism comprises a motor (6) having a rotating axis (7) and an intermediate element (8) attached to the rotating axis (7), being the intermediate element to contact the carriage guide (4) as to move the carriage along the carriage guide (Abstract; Column 2, Lines 37-67; Figures 1-2)
Regarding claims 3, 10, wherein the intermediate element comprises a toothed wheel being with teeth complementary to a set of teeth provided in the carriage guide (Figure 1; Column 47-66)
Regarding claim 4, wherein the motor is a servomotor (Column 2, Lines 47-54; Column 3, Lines 38-52)
Regarding claim 8, a printing system comprising a print medium support surface (16) to support a print medium (Figure 2)
A carriage (1) comprising a housing to receive a print head, the print head comprising a set of nozzles to eject a printing fluid towards the print medium (Column 3, Lines 15-18; printing data; Figures 1-2)
A carriage guide (4) extending along a drive direction of the print medium support surface (Figures 1-2)
A drive mechanism to drive the carriage along the drive direction; wherein the drive mechanism comprises a motor (6) fixedly attached to carriage (1), and an intermediate element (8) to convert a rotating movement exerted by the motor to a linear movement of the motor along the carriage guide (Abstract; Column 2, Lines 37-67; Figures 1-2; Column 3, Lines 38-52)
Regarding claim 11, the system further comprises an alignment rod (5) parallel to the guide and wherein the carriage slidingly attached to the rod (Figures 1-2)
Regarding claim 14, a method to drive a carriage (1) of a printer along a drive direction wherein the carriage comprises a motor (6) attached to carriage (Figures 1-2) as to move jointly with the carriage along a drive direction, the method comprising:
Energizing the motor to generate a rotational movement in a rotational axis (7); and positioning an intermediate element (8) between the rotational axis and a carriage guide as to covert the rotational movement into a linear movement along the carriage guide (4) (Abstract; Column 2, Lines 37-67; Figures 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Pat. 4,687,361) in view of Fosas et al (U.S. Pub. 2011/0292109)
Regarding claim 5, Fosas discloses a position sensor to determine the position of the carriage along the carriage guide (Figure 1; Paragraph 0014)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fosas into the device of Kikuchi, for the purpose of determining the position of the carriage and print head during the printing operation
Regarding claim 6, Fosas discloses an encoder associated to the rotating axis to determine the position of the carriage (Figure 1; Paragraph 0014)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fosas into the device of Kikuchi, for the purpose of determining the position of the carriage and print head during the printing operation
Regarding claim 7, wherein the position sensor comprises an optical sensor (Figure 1; Paragraph 0014)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fosas into the device of Kikuchi, for the purpose of determining the position of the carriage and print head during the printing operation
Regarding claim 13, a position detector to determine the position of the carriage with respect to the carriage guide (Figure 1; Paragraph 0014)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fosas into the device of Kikuchi, for the purpose of determining the position of the carriage and print head during the printing operation

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Pat. 4,687,361) in view of Ozawa et al (U.S. Pat. 4,640,634)
Regarding claim 12, Ozawa discloses the carriage comprise a bore to receive the rod (Figure 4 discloses the carriage [103] a bore opening which a plurality of guide rods [102] are received)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ozawa into the device of Kikuchi, for the purpose stabilizing the carriage as it is guided in the linear direction

Claims 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Pat. 4,687,361) in view of Lee (U.S. Pub. 2013/0106928)
Regarding claims 2, 9, 15, Lee discloses pinion wheels which are formed of a flexible material such as rubber (Paragraph 0055)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lee into the device of Kikuchi, for the purpose of providing a frictional material and non-slipping engagement for the pinion system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 20, 2022